UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6228


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONNIE LEE DUNN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:97-cr-00761-GRA-1)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Lee Dunn, Appellant Pro Se.      Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie    Lee    Dunn   appeals    the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Dunn, No. 8:97-cr-00761-GRA-1

(D.S.C. Jan. 7, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument   would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2